Exhibit 99.1 Hyperdynamics Resolves Certain Listing Deficiencies and Receives Extension to Regain Compliance With Remaining NYSE Amex Continued Listing Standard SUGAR LAND, Texas, Oct 13, 2009 /PRNewswire-FirstCall via COMTEX News Network/ Hyperdynamics Corporation (NYSE Amex: HDY) today announced the receipt of a letter from the NYSE Amex staff stating that the Company has resolved the continued listing deficiencies with respect to Sections 1003(a)(ii) and 1003(a)(iii) of the NYSE Amex LLC's Company Guide, and it has received an extension to satisfy the listing deficiency with respect to Section 1003(a)(iv) of the NYSE Amex LLC's Company Guide. As previously announced, Hyperdynamics received notice from the NYSE Amex staff on March 17, 2009 indicating that the Company was not in compliance with NYSE Amex LLC Company Guide continued listing requirements as set forth in Section 1003(a)(ii), which is related to stockholders' equity of less than $4,000,000 and losses from continued operations and net losses in three of the Company's four most recent fiscal years; Section 1003(a)(iii), which is related to stockholders' equity of less than $6,000,000 and losses from continued operations and net losses in the Company's five most recent years; and Section 1003(a)(iv), which is related to losses that are so substantial in relation to the Company's overall operations or existing financial resources or financial condition are impaired that it appears questionable, in the opinion of the NYSE Amex
